               Case 2:19-cv-01933-KJN Document 18 Filed 05/20/20 Page 1 of 3


1    MCGREGOR W. SCOTT
     United States Attorney
2    DEBORAH STACHEL
     Regional Chief Counsel, Region IX
3    Social Security Administration
     S. WYETH McADAM
4    Special Assistant United States Attorney
            160 Spear Street, Suite 800
5           San Francisco, California 94105
            Telephone: (415) 268-5610
6           Facsimile: (415) 744-0134
            E-Mail: Elizabeth.Firer@ssa.gov
7
     Attorneys for Defendant
8
                          UNITED STATES DISTRICT COURT
9    Attorneys for Defendant
                         EASTERN DISTRICT OF CALIFORNIA
10
     Attorneys for Defendant
11                                                       )
     PETER P. TEGEL, III,                                )    CIVIL NO. 2:19-cv-01933-KJN
12                                                       )
            Plaintiff,                                   )    STIPULATION FOR REMAND
13                                                       )
            vs.                                          )    PURSUANT TO SENTENCE FOUR OF
14                                                       )    42 U.S.C. § 405(g) AND FOR ENTRY
     ANDREW SAUL,                                        )    OF JUDGMENT; ORDER
15                                                       )
     Commissioner of Social Security,                    )
16          Defendant.
                                                         )
                                                         )
17                                                       )
18          IT IS HEREBY STIPULATED, by and between Peter P. Tegel, III (Plaintiff) and Andrew
19
     Saul, Commissioner of Social Security (the Commissioner or Defendant), through their respective
20
     counsel of record, that this action be remanded for further administrative action pursuant to section
21
22   205(g) of the Social Security Act, as amended, 42 U.S.C. section 405(g), sentence four. On remand, the

23   Appeals Council will remand the case to an administrative law judge (ALJ) for a new decision. The

24   Appeals Council will instruct the ALJ to reevaluate Plaintiff’s residual functional capacity in terms that
25
     describe Plaintiff’s ability to meet the physical and mental requirements of work, as applicable. The
26
     Appeals Council will instruct the ALJ to provide rationale with specific references to the evidence in
27
     support of the assessed residual functional capacity limitations. The Appeals Council will instruct the
28

     Stipulation for Voluntary Remand, 2:19-cv-01933-KJN
                                                          1
               Case 2:19-cv-01933-KJN Document 18 Filed 05/20/20 Page 2 of 3


1    ALJ to evaluate further whether Plaintiff has the residual functional capacity to perform his past
2    relevant work and, if appropriate, obtain supplemental vocational expert testimony to assist in
3
     determining what jobs exist, if any, for Plaintiff given his vocational factors (age, education, and work
4
     experience) and residual functional capacity. Before relying on the vocational expert’s evidence, the
5
6    ALJ will identify and resolve any conflicts between the occupational evidence provided by the

7    vocational expert and information in the Dictionary of Occupational Titles and its companion
8    publication, the Selected Characteristics of Occupations. The Appeals Council will instruct the ALJ to
9
     reassess Plaintiff’s subjective statements about symptoms and any lay witness testimony. The Appeals
10
     Council will instruct the ALJ to take further action, as warranted, to complete the administrative record
11
12   and resolve the above issues.

13          The parties further request that the Clerk of the Court be directed to enter a final judgment in
14   favor of Plaintiff, and against Defendant, reversing the final decision of the Commissioner.
15
                                                          Respectfully submitted,
16
                                                          /s/ Shellie Lott *
17                                                        SHELLIE LOTT
18                                                        Cerney Kreuze & Lott, LLP
                                                          Counsel for Plaintiff
19                                                        *As authorized via email on May 18, 2020

20                                                        MCGREGOR W. SCOTT
                                                          United States Attorney
21
22   Dated: May 18, 2020                           By:    /s/ S. Wyeth McAdam
                                                          S. WYETH McADAM
23                                                        Special Assistant United States Attorney
                                                          Counsel for Defendant
24
25
26
27
28

     Stipulation for Voluntary Remand, 2:19-cv-01933-KJN
                                                          2
              Case 2:19-cv-01933-KJN Document 18 Filed 05/20/20 Page 3 of 3


1                                               ORDER
2    PURSUANT TO STIPULATION, IT IS SO ORDERED.
3
     Dated: May 20, 2020
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Stipulation for Voluntary Remand, 2:19-cv-01933-KJN
                                                    3
